Citation Nr: 1755533	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  What initial disability ratings are warranted for status post right knee medial meniscectomy from February 1, 2012 and from April 13, 2015?

2.  What initial disability rating is warranted for a chronic left knee strain from February 1, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to January 2012.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was certified to the Board by the Louisville, Kentucky RO.  The Board was remanded in June 2015 for further development.

The Veteran testified at a videoconference hearing in November 2014 before the undersigned.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Examination

In July 2016, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2017), read together with 38 C.F.R. §§ 4.40 and 4.45 (2017), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.
 
As the knee is a weight bearing joint, and as the VA examinations of record do not contain range of motion testing in all the aforementioned areas, including passive and non-weight-bearing motion, a new examination is required.

Additionally, the July 2015 VA examiner reported that he reviewed the lay statements submitted by the Veteran's friends and family, but that some were "illegible."  A few days before the July 2015 examination, legible copies of the lay statements were associated with the claims file, but it appears they were not reviewed.  As such, a new examination is required to permit an examiner to review legible copies of the lay statements of record.

Missing Records

In a July 2015 statement, the Veteran reported that Dr. Hutchins at the Orthopaedic Institute of Western Kentucky and his physical therapists at BioKinetics found that his right knee was arthritic.  Additionally, in an April 2015 private treatment record from BioKinectics, the Veteran reported that he had an MRI conducted at the Orthopaedic Institute of Western Kentucky, which showed degeneration.  The record shows only one MRI conducted by the Orthopaedic Institute of Western Kentucky, which did not demonstrate arthritis.  As it appears that some private treatment records are missing and since VA has an affirmative duty to assist claimants obtain relevant records, 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017), VA should attempt to locate and associate the outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all pertinent private and VA medical records, particularly those from the Orthopaedic Institute of Western Kentucky and BioKinectics.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination to address the severity of his right and left knee disabilities.  The examiner must review all VBMS and Virtual VA records and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.  

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right and left knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary, the examiner should clearly explain why.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up. 

If the appellant reports flare-ups the examiner must address the severity, frequency and duration; name the precipitating and alleviating factors and estimate "per the Veteran" the extent to which they affect functional impairment.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




